DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 32 is objected to because of the following informalities: “the cathode current collector overlaying the first surface” is repeated in lines 3-4.  Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10784497. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a lithium battery device comprising: a lithiated cathode region having a first surface and a second surface; a cathode current collector overlying the first surface of the lithiated cathode region; a solid electrolyte region having a third surface and a fourth surface, the third surface interfacing the second surface, the solid electrolyte region being characterized by a ionic conductivity of at least 10-7S/cm; an anode region .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 32 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Thokchom (U.S. Patent Publication 2015/0333307) and Cussen (“Structure and ionic conductivity in lithium garnets”).

Regarding claims 32 and 39, Affinito discloses a lithium battery comprising a lithiated cathode, which includes a cathode current collector, an anode current collector, and a protective structure between the cathode and the anode current collector, wherein a lithium layer is plated on the anode current collector using current pulses to form an anode (Paragraphs 0034, 0046, 0047 and 0058).  Affinito also discloses that a solid electrolyte layer can be deposited on the protective structure to act as part of the structure (Paragraphs 0155).  Affinito states that the current collectors can be made from materials, such as aluminum, copper, nickel, etc. (Paragraphs 0132-0133).  As to claims 34-36, Affinito teaches that the amount of lithium deposited on the current collector (thickness of anode) is dependent on the state of charge, the initial pulse current, and the number of life cycles (Paragraphs 0011, 0024, 0058, 0059).  Regarding claim 37, it would have been obvious to one of ordinary skill in the art that there must be some state of charge monitoring of the anode because the state of charge determines how thick the anode will be.  Therefore, since there is a desired thickness of the lithium layer in Affinito, the state of charge must be monitored.
-7 S/cm, and that the thickness of the solid electrolyte is less than 50 microns.
Thokchom discloses a lithium solid state battery comprising a cathode, an anode metal current collector, a separator in between the cathode and anode current collector, and a solid electrolyte comprising LLZO on the separator, wherein a lithium anode is formed during charging of the battery by plating of lithium on the metal current collector (Paragraph 0043), as recited in claim 32 of the present invention.  Thokchom teaches that the solid electrolyte can have a thickness of 1-2 microns (Paragraph 0074), as recited in claim 38 of the present invention. 
Cussen discloses lithium stuffed garnets having the formula LixLn3M2O12, where x is greater than 3, Ln can be La and M can Zr (Pages 5168-5169), as recited in claim 32 of the present invention.  Cussen also discloses that the total ionic conductivity of a lithium stuffed garnet, such as LLZO, can be up to 4x10-4 S/cm (Page 5172).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have used a lithium stuffed garnet material for the solid electrolyte of Affinito because Thokchom teaches that this material works well at transferring lithium ions through the separator to form the lithium layer on the anode current collector and Cussen teaches that it has high ionic conductivity to create an efficient battery.  It also would have been obvious to one of ordinary skill in the art to have formed the solid electrolyte to have a thickness of less than 50 microns because Thokchom teaches that a thickness in this range allows for efficient passing of ions through the layer.
Allowable Subject Matter
7.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722